 

Exhibit 10.1

MILLIPORE CORPORATION 2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Award Agreement”) is between
Millipore Corporation, a corporation organized under the laws of the
Commonwealth of Massachusetts (the “Corporation”), and Martin D. Madaus (the
“Employee”). Initially capitalized terms not defined herein shall have the
meaning given to such terms in the Millipore Corporation 2008 Stock Incentive
Plan, as may be amended from time to time (the “Plan”).

The Corporation has awarded the Employee, effective on December 15, 2009 (the
“Grant Date”), 69,920 Restricted Stock Units under the terms of the Plan (this
“Award”), subject to the terms set forth below.

The Corporation and the Employee agree that the following terms and conditions
shall govern this Award:

 

1. Application of Plan Terms; Nature of Award. This Award shall be subject to
all the terms of the Plan, and the Employee agrees to be bound by such terms and
by the terms of this Award Agreement. The Restricted Stock Units covered by this
Award, subject to adjustment as provided in Sections 11 and 15 of the Plan,
represent the conditional right of the Employee to receive Shares in accordance
with Section 3 and Section 4 below that are settled in accordance with Section 6
below.

 

2. Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings set forth below:

“Cause” shall have the meaning set forth in Exhibit A to the Executive
Termination Agreement, and shall be determined under the terms and provisions of
the Executive Termination Agreement.

“Change of Control” shall have the meaning set forth in Exhibit A to the
Executive Termination Agreement.

“Committee” means the Management Development and Compensation Committee of the
Board of Directors of the Corporation.

“Disability” shall have the meaning set forth in the Executive Termination
Agreement.

“Executive Termination Agreement” shall mean that certain Executive Termination
Agreement entered into by the Employee and the Corporation on August 8, 2007, as
may be amended from time to time.

“Officer Severance Agreement” shall mean that certain Officer Severance
Agreement entered into by the Employee and the Corporation on August 8, 2007, as
may be amended from time to time.

“Plan” means the Millipore Corporation 2008 Stock Incentive Plan, as may be
amended from time to time.

“Scheduled Vesting Date” shall have the meaning set forth in Section 3 below.

 

3. Scheduled Vesting Date. The Restricted Stock Units shall fully vest on
December 14, 2014 (the “Scheduled Vesting Date”), provided that the Employee is
then employed by the Corporation.

 

4. Accelerated Vesting and Forfeiture.

 

  (a) Generally. Except as provided in either Section 4(b), Section 4(c) or
Section 4(d) below, all Restricted Stock Units shall be forfeited if the
Employee’s employment with the Corporation terminates for any reason before the
Scheduled Vesting Date.



--------------------------------------------------------------------------------

 

  (b) Qualifying Employment Termination Prior to a Change of Control. If the
Employee’s employment with the Corporation is terminated prior to both the
Scheduled Vesting Date and a Change of Control either (i) by the Corporation in
a manner that triggers benefits to the Employee under Article III of the Officer
Severance Agreement or (ii) as a result of Employee’s death or Disability, then
this Award shall immediately vest on a pro-rata basis, and the number of vested
Restricted Stock Units shall equal 69,920 multiplied by a fraction, (i) the
numerator which shall equal the number of fully completed months of service the
Employee has provided to the Corporation since the Grant Date (counting December
2009 as a fully completed month of service) through the date of the Employee’s
employment termination, and (ii) the denominator which shall equal sixty (60),
with the product rounded up to the nearest whole Share. Any Restricted Stock
Units that remain unvested after application of this Section 4(b) shall be
immediately forfeited.

 

  (c) Change of Control with New CEO. If, immediately before the effective date
of a Change of Control, the Employee is employed by the Corporation but is not
provided the opportunity to serve as the Chief Executive Officer of the
Corporation or its successor (“CEO”) following the Change of Control, then the
Employee’s Restricted Stock Units under this Award shall become immediately and
fully vested upon the effective date of the Change of Control. Notwithstanding
anything to the contrary in this Award Agreement, the Employee’s employment
shall be deemed to have been terminated under this subsection (c) (and not under
any other subsection of this Section 4) if (i) his employment is terminated
without Cause at the direction of a person or entity who has entered into an
agreement with the Corporation, the consummation of which will constitute a
Change of Control, or (ii) if the Employee terminates his employment after an
“Impending Change of Control” (as defined in the Executive Termination
Agreement) for good reason that qualifies as an “involuntary termination” under
Treas. Reg. Sect. 1.409A-1(n).

 

  (d) Change of Control with Employee to Remain CEO. If the Employee remains
employed as CEO upon the effective date of a Change of Control, then this Award
shall immediately vest on a pro-rata basis, and the number of vested Restricted
Stock Units at that time shall equal 69,920 multiplied by a fraction, (i) the
numerator which shall equal the number of fully completed months of service the
Employee has provided to the Corporation since the Grant Date (counting December
2009 as a fully completed month of service) through the effective date of the
Change of Control, and (ii) the denominator which shall equal sixty (60), with
the product rounded up to the nearest whole Share.

 

  (e) Termination of Employment Following a Change of Control. If the Employee’s
employment is terminated following a Change of Control as a result of an
“involuntary termination” as defined under Treas. Reg. Sect. 1.409A (other than
by the Corporation for Cause), then the remainder of this Award shall be
immediately and fully vested. For avoidance of doubt, an “involuntary
termination” for this purpose includes a termination of employment for “good
reason” under the circumstances described in Treas. Reg. Sect. 1.409A-1(n)(2).
If the Employee’s employment is terminated following a Change of Control as a
result of death or Disability, then this Award shall immediately vest on a
pro-rata basis, and the aggregate number of vested Restricted Stock Units (after
application of Section 4(d) and this Section 4(e)) at that time shall equal
69,920 multiplied by a fraction, (i) the numerator which shall equal the number
of fully completed months of service the Employee has provided to the
Corporation since the Grant Date (counting December 2009 as a fully completed
month of service) through the date of the Employee’s death or the date of
Employee’s termination of employment for Disability, as the case may be, and
(ii) the denominator which shall equal sixty (60), with the product rounded up
to the nearest whole Share. Any Restricted Stock Units that remain unvested
after application of this Section 4(e) shall be immediately forfeited.

 

5. Dividends. The Employee shall have no right to receive any dividends on or
before the date on which the Shares underlying the RSUs are delivered to the
Employee pursuant to Section 6 below.



--------------------------------------------------------------------------------

 

6. Settlement. The Corporation shall deliver or cause to be delivered to the
Employee or, if applicable, his or her legal guardian or legal representative, a
certificate for the Stock (or other evidence of the delivery of such Stock) with
respect to a Restricted Stock Unit as soon as practicable (but in no event later
than twenty business days) after it first becomes vested hereunder.
Notwithstanding the foregoing, in the event of a Change of Control, the
Corporation (or its successor) shall deliver the form of consideration received
by the Corporation’s stockholders in connection with a Change of Control in lieu
of Stock subject to a contrary determination by the Committee under Section 15
of the Plan; provided, however, that settlement shall, in all events, be made
not later than two and one-half months after the calendar year in which there is
a Change of Control.

 

7. Employee Rights. The Employee’s rights with respect to the Restricted Stock
Units evidenced by this Award Agreement may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered, and any attempt to do
so shall be null and void. This Award Agreement does not confer upon the
Employee any right to continued employment by the Corporation or subsidiary, nor
shall it interfere in any way with the right of the Corporation or a subsidiary
to terminate the Employee’s employment at any time.

 

8. Right to Recover Payments under this Award Agreement. Notwithstanding
anything to the contrary in this Award Agreement, if it is determined by the
Committee that any action or inaction by the Employee on and after the Grant
Date constituted “misconduct” (as defined below), then the Corporation may
recover all or any portion of the Shares delivered to the Employee under this
Award Agreement, and the Employee agrees to return any such Shares (or the
proceeds realized by the Employee upon an earlier disposition of the Shares) to
the Corporation.

 

     The Corporation may, in its sole discretion, affect any such recovery by
obtaining repayment directly from the Employee, setting off the amount owed to
it against any amount or award (except to the extent that doing so would violate
Section 409A of the Code) or any combination thereof. “Misconduct” for purposes
of this Section 8 means either (a) the Employee’s misappropriation or
embezzlement of funds or property belonging to the Corporation or its
subsidiaries, (b) the appropriation (or attempted appropriation) of a material
business opportunity of the Corporation, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Corporation, or (c) the Employee’s engaging in activities that
constitute a material breach or violation of any non-competition,
non-solicitation or confidentiality obligation or the Employee Code of Conduct
(including its Rules of Conduct) dated October 26, 2006, and as may be amended
from time to time.

 

9. Miscellaneous.

 

  (a) The Employee shall have no rights of a shareholder with respect to any
Stock subject to the Restricted Stock Units until such time, if any, as such
Stock is actually delivered. Shares delivered under this Award Agreement shall
be subject to the Corporation’s insider trading policy (including but not
limited to any blackout period), securities pre-clearance policy, stock
ownership guidelines and any other restrictions that may be imposed from time to
time on the Corporation’s directors and officers.

 

  (b) The Plan and this Award Agreement constitute the entire agreement between
the Corporation and the Employee pertaining to the subject matter hereof, and
supersede all prior or contemporaneous written or verbal agreements and
understandings between the parties.

 

  (c) Except as provided in Section 10 below, this Award Agreement may be
amended by the Corporation only through action of the Committee and the
Employee.

 

  (d) The Committee has full authority and discretion, subject only to the
express terms of the Plan and this Award Agreement, to decide all matters
relating to the administration and interpretation of the Plan and this Award
Agreement, and all determinations by the Committee shall be final, conclusive
and binding upon the Corporation, and any subsidiary, the Employee and all
interested parties.



--------------------------------------------------------------------------------

 

  (e) The Employee shall make arrangements that are reasonably satisfactory to
the Corporation so that it can meet its tax withholding obligations. The
Employee may elect to satisfy, in whole or in part, minimum tax withholding with
respect to any Restricted Stock Units that vest under this Award Agreement by
having the Corporation withhold from the Shares he would otherwise be entitled
to receive pursuant to such Restricted Stock Units a number of Shares having a
Fair Market Value (determined as of the date of vesting) equal to such
liability.

 

  (f) The number of Shares subject to this Award Agreement shall be subject to
adjustment as provided in Section 11 of the Plan.

 

  (g) The Corporation shall make reasonable efforts to comply with all
applicable federal and state securities laws applicable to the Plan and this
Award; provided, however, that the Corporation shall not be obligated to deliver
any Shares under this Award if the delivery thereof would result in a violation
of any such law.

 

  (h) This Award Agreement shall be construed and enforced in accordance with,
and governed by, the laws of the Commonwealth of Massachusetts.

 

  (i) Neither this Award nor any payment of Shares as described above shall be
considered compensation for purposes of any employee benefit plan, agreement or
arrangement sponsored, maintained by or contributed to by the Corporation or any
of its subsidiaries.

 

  (j) The Plan, including the definition of terms, is incorporated in this Award
Agreement by reference and made a part of it. In the event of any conflict among
the provisions of the Plan document and this Award Agreement, the Plan document
shall prevail. For avoidance of doubt, the vesting provisions set forth in this
Award Agreement shall in all events apply and be deemed not to be in conflict
with the Plan document.

 

10. Section 409A of the Code. It is intended that the provisions of this Award
Agreement shall be exempt from the requirements of Section 409A of the Code as a
“short-term deferral” under Treas. Reg. Sect. 1.409A-1(b)(4), and all provisions
of this Award Agreement shall be construed and interpreted in a manner
consistent with this intention. The Corporation reserves the right to make
amendments to this Award Agreement as the Corporation deems necessary or
desirable to avoid the imposition of additional taxes and interest under
Section 409A of the Code. In any case, the Employee shall be solely responsible
and liable for the satisfaction of all additional taxes, interest and penalties
that may be imposed on the Employee or for the Employee’s account in connection
with this Award Agreement (including any additional taxes and interest under
Section 409A of the Code), and neither the Corporation nor any of its
subsidiaries shall have any obligation to indemnify or otherwise hold the
Employee harmless from any or all of such taxes, interest and penalties.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation by one of its duly authorized officers has
executed this Restricted Stock Unit Agreement as of the day and year first above
written.

 

MILLIPORE CORPORATION By:   /S/    MELVIN D. BOOTH          

Melvin D. Booth

Lead Director

By signing below, you agree to all of the terms and provisions of this Award
Agreement and specifically acknowledge and agree that any vesting of the
Restricted Stock Units and the payment of Shares covered by this Award Agreement
shall be governed solely by the terms of this Award Agreement without regard to
any similar vesting provisions contained in the Executive Termination Agreement,
the Officer Severance Agreement or any other prior agreement, arrangement or
understanding, written or oral, to the contrary.

 

EXECUTIVE By:   /S/    MARTIN D. MADAUS           Martin D. Madaus